                                                                    Case 1:17-cv-02651-RJL Document 34-2 Filed 11/05/18 Page 1 of 3
                                               51472                       Federal Register / Vol. 83, No. 197 / Thursday, October 11, 2018 / Notices

                                               339: Science Education Partnership Awards               Health, 6701 Rockledge Drive, Room 3192,              1–2, of the 2016.1 PREP Guidelines, the
                                               (SEPA).                                                 MSC 7808, Bethesda, MD 20892, 240–519–                effective date is ‘‘60 days after the date
                                                 Date: November 5–6, 2018.                             7808, kostrikr@csr.nih.gov.                           of publication in the Federal Register.’’
                                                 Time: 8:00 a.m. to 6:00 p.m.                             Name of Committee: Center for Scientific           The Coast Guard has corrected Section
                                                 Agenda: To review and evaluate grant                  Review Special Emphasis Panel; Member
                                               applications.                                                                                                 1.3 of the 2016.1 PREP Guidelines to
                                                                                                       Conflict: Topics in Diabetes.
                                                 Place: Westin Grand, 2350 M Street NW,                                                                      reflect the effective date is ‘‘October 1,
                                                                                                          Date: November 6, 2018.
                                               Washington, DC 20037.                                      Time: 2:00 p.m. to 5:00 p.m.                       2018.’’ A corrected version of the 2016.1
                                                 Contact Person: Jonathan Arias, Ph.D.,                   Agenda: To review and evaluate grant               PREP Guidelines has been uploaded to
                                               Scientific Review Officer, Center for                   applications.                                         the USCG Homeport site at the
                                               Scientific Review, National Institutes of                  Place: National Institutes of Health, 6701         following link: https://
                                               Health, 6701 Rockledge Drive, Room 5170,                Rockledge Drive, Bethesda, MD 20892                   homeport.uscg.mil/missions/incident-
                                               MSC 7840, Bethesda, MD 20892, 301–435–                  (Telephone Conference Call).                          management-and-preparedness/
                                               2406, ariasj@csr.nih.gov.                                  Contact Person: Liliana N. Berti-Mattera,          contingency-exercises/port-level-
                                                 Name of Committee: Center for Scientific              Ph.D., Scientific Review Officer, Center for          exercises/port-level-exercises-general-
                                               Review Special Emphasis Panel; PAR Panel:               Scientific Review, National Institutes of
                                               Pilot Clinical Trials for the Spectrum of                                                                     information.
                                                                                                       Health, 6701 Rockledge Drive, RM 4215,
                                               Alzheimer’s Disease.                                    Bethesda, MD 20892, 301–827–7609,                     FOR FURTHER INFORMATION CONTACT: Mr.
                                                 Date: November 5, 2018.                               liliana.berti-mattera@nih.gov.                        Jonathan Smith, Office of Marine
                                                 Time: 1:00 p.m. to 5:00 p.m.                             Name of Committee: Center for Scientific           Environmental Response Policy, U.S.
                                                 Agenda: To review and evaluate grant                  Review Special Emphasis Panel; Member                 Coast Guard, 202–372–2675.
                                               applications.                                           Conflict: Molecular Hematology.
                                                 Place: National Institutes of Health, 6701                                                                  SUPPLEMENTARY INFORMATION: On page
                                                                                                          Date: November 6, 2018.                            1–2 of the 2016.1 PREP Guidelines, in
                                               Rockledge Drive, Bethesda, MD 20892                        Time: 12:00 p.m. to 2:30 p.m.
                                               (Telephone Conference Call).                                                                                  Section 1.3, the ‘‘Effective Date’’ is
                                                                                                          Agenda: To review and evaluate grant
                                                 Contact Person: Wind Cowles, Ph.D.,                   applications.                                         corrected to read: ‘‘The 2016.1 PREP
                                               Scientific Review Officer, Center for                      Place: National Institutes of Health, 6701         Guidelines are effective on October 1,
                                               Scientific Review, National Institutes of               Rockledge Drive, Bethesda, MD 20892                   2018. The PREP Guidelines follow the
                                               Health, 6701 Rockledge Drive Room 3172,                 (Telephone Conference Call).                          calendar year (January 1–December
                                               Bethesda, MD 20892, 301–437–7872,                          Contact Person: Katherine M. Malinda,              31).’’ A corrected version of the 2016.1
                                               cowleshw@csr.nih.gov.                                   Ph.D., Scientific Review Officer, Center for          PREP Guidelines has been uploaded to
                                                 Name of Committee: Center for Scientific              Scientific Review, National Institutes of             the Coast Guard Homeport site and can
                                               Review Special Emphasis Panel; Member                   Health, 6701 Rockledge Drive, Room 4140,              be accessed at https://
                                               Conflict: Eukaryotic Parasites and Vectors.             MSC 7814, Bethesda, MD 20892, 301–435–
                                                 Date: November 6–7, 2018.                                                                                   homeport.uscg.mil/missions/incident-
                                                                                                       0912, Katherine_Malinda@csr.nih.gov.
                                                 Time: 8:00 a.m. to 5:00 p.m.                                                                                management-and-preparedness/
                                                                                                       (Catalogue of Federal Domestic Assistance
                                                 Agenda: To review and evaluate grant                                                                        contingency-exercises/port-level-
                                                                                                       Program Nos. 93.306, Comparative Medicine;
                                               applications.                                           93.333, Clinical Research, 93.306, 93.333,            exercises/port-level-exercises-general-
                                                 Place: National Institutes of Health, 6701            93.337, 93.393–93.396, 93.837–93.844,                 information.
                                               Rockledge Drive, Bethesda, MD 20892                     93.846–93.878, 93.892, 93.893, National                 Dated: October 4, 2018.
                                               (Virtual Meeting).                                      Institutes of Health, HHS)
                                                 Contact Person: Fouad A. El-Zaatari, Ph.D.,                                                                 Ricardo M. Alonso,
                                               Scientific Review Officer, Center for                     Dated: October 4, 2018.                             Captain, U.S. Coast Guard, Chief, Office of
                                               Scientific Review, National Institutes of               Melanie J. Pantoja,                                   Marine Environmental Response and Policy.
                                               Health, 6701 Rockledge Drive, Room 3186,                Program Analyst, Office of Federal Advisory           [FR Doc. 2018–22214 Filed 10–10–18; 8:45 am]
                                               MSC 7808, Bethesda, MD 20892, (301) 435–                Committee Policy.                                     BILLING CODE 9110–04–P
                                               1149, elzaataf@csr.nih.gov.
                                                                                                       [FR Doc. 2018–22089 Filed 10–10–18; 8:45 am]
                                                 Name of Committee: Center for Scientific
                                                                                                       BILLING CODE 4140–01–P
                                               Review Special Emphasis Panel; Small                                                                          DEPARTMENT OF HOMELAND
                                               Business: Radiation Therapy and Biology.                                                                      SECURITY
                                                 Date: November 6–7, 2018.
                                                 Time: 8:00 a.m. to 11:00 p.m.                         DEPARTMENT OF HOMELAND
                                                                                                                                                             Determination Pursuant to Section 102
                                                 Agenda: To review and evaluate grant                  SECURITY
                                               applications.
                                                                                                                                                             of the Illegal Immigration Reform and
                                                 Place: National Institutes of Health, 6701            Coast Guard                                           Immigrant Responsibility Act of 1996,
                                               Rockledge Drive, Bethesda, MD 20892                                                                           as Amended
                                               (Virtual Meeting).                                      [Docket No. USCG–2017–0894]
                                                                                                                                                             AGENCY: Office of the Secretary,
                                                 Contact Person: Bo Hong, Ph.D., Scientific            RIN 1625–ZA37
                                               Review Officer, Center for Scientific Review,
                                                                                                                                                             Department of Homeland Security.
                                               National Institutes of Health, 6701 Rockledge           Update to the 2016 National                           ACTION: Notice of determination.
                                               Drive, Room 6194, MSC 7804, Bethesda, MD                Preparedness for Response Exercise
                                               20892, 301–996–6208, hongb@csr.nih.gov.                                                                       SUMMARY:   The Secretary of Homeland
                                                                                                       Program (PREP) Guidelines;                            Security has determined, pursuant to
                                                 Name of Committee: Center for Scientific              Correction
                                               Review Special Emphasis Panel; Topics in                                                                      law, that it is necessary to waive certain
                                               Bacterial Pathogenesis.                                 AGENCY:   Coast Guard, DHS.                           laws, regulations, and other legal
                                                 Date: November 6, 2018.                                                                                     requirements in order to ensure the
                                                                                                       ACTION:   Notice.
                                                 Time: 8:00 a.m. to 6:00 p.m.                                                                                expeditious construction of barriers and
khammond on DSK30JT082PROD with NOTICES




                                                 Agenda: To review and evaluate grant                  SUMMARY:   On October 2, 2018, the Coast              roads in the vicinity of the international
                                               applications.                                                                                                 land border of the United States in
                                                                                                       Guard published a notice of availability
                                                 Place: Embassy Suites at the Chevy Chase                                                                    Hidalgo County in the State of Texas.
                                               Pavilion, 4300 Military Road NW,                        of the 2016.1 PREP Guidelines. In the
                                                                                                       DATES section of the Notice of                        DATES: This determination takes effect
                                               Washington, DC 20015.
                                                 Contact Person: Richard G. Kostriken,                 availability, the effective date of the               on October 11, 2018.
                                               Ph.D., Scientific Review Officer, Center for            2016.1 PREP Guidelines is October 1,                  SUPPLEMENTARY INFORMATION: Important
                                               Scientific Review, National Institutes of               2018. However, in Section 1.3, page                   mission requirements of the Department


                                          VerDate Sep<11>2014   20:54 Oct 10, 2018   Jkt 247001   PO 00000   Frm 00038   Fmt 4703   Sfmt 4703   E:\FR\FM\11OCN1.SGM   11OCN1
                                                                    Case 1:17-cv-02651-RJL Document 34-2 Filed 11/05/18 Page 2 of 3
                                                                           Federal Register / Vol. 83, No. 197 / Thursday, October 11, 2018 / Notices                                          51473

                                               of Homeland Security (‘‘DHS’’) include                  IIRIRA, Congress granted to the                          • Starting at the eastern boundary of
                                               border security and the detection and                   Secretary of Homeland Security the                    the La Coma Tract of the Lower Rio
                                               prevention of illegal entry into the                    authority to waive all legal requirements             Grande Valley National Wildlife Refuge
                                               United States. Border security is critical              that I, in my sole discretion, determine              and running east in proximity to the
                                               to the nation’s national security.                      necessary to ensure the expeditious                   IBWC levee for approximately two and
                                               Recognizing the critical importance of                  construction of barriers and roads                    one-half (2.5) miles.
                                               border security, Congress has mandated                  authorized by section 102 of IIRIRA.                     • Starting where South International
                                               DHS to achieve and maintain                                                                                   Boulevard crosses the IBWC levee and
                                                                                                       Determination and Waiver                              running west and east in proximity to
                                               operational control of the international
                                               land border. Secure Fence Act of 2006,                  Section 1                                             the IBWC levee approximately one-half
                                               Public Law 109–367, § 2, 120 Stat. 2638                                                                       (0.5) of a mile in both directions.
                                                                                                          The United States Border Patrol’s Rio                 • Starting approximately one-quarter
                                               (Oct. 26, 2006) (8 U.S.C. 1701 note).                   Grande Valley Sector is an area of high
                                               Congress defined ‘‘operational control’’                                                                      (0.25) of a mile west of the western
                                                                                                       illegal entry. For the last several years,            boundary of the Mercedes Settling Basin
                                               as the prevention of all unlawful entries               the Rio Grande Valley Sector has seen
                                               into the United States, including entries                                                                     and running northeast in proximity to
                                                                                                       more apprehensions of illegal aliens                  the IBWC levee approximately two and
                                               by terrorists, other unlawful aliens,                   than any other sector of the United
                                               instruments of terrorism, narcotics, and                                                                      one-half (2.5) miles.
                                                                                                       States Border Patrol (‘‘Border Patrol’’).                There is presently an acute and
                                               other contraband. Id. Consistent with                   For example, in fiscal year 2017 alone,
                                               that mandate from Congress, the                                                                               immediate need to construct physical
                                                                                                       Border Patrol apprehended over 137,000                barriers and roads in the vicinity of the
                                               President’s Executive Order on Border                   illegal aliens. In that same year Border
                                               Security and Immigration Enforcement                                                                          border of the United States in order to
                                                                                                       Patrol seized approximately 260,000                   prevent unlawful entries into the United
                                               Improvements directed executive                         pounds of marijuana and approximately
                                               departments and agencies to deploy all                                                                        States in the project area. In order to
                                                                                                       1,200 pounds of cocaine.                              ensure the expeditious construction of
                                               lawful means to secure the southern                        In order to satisfy the need for                   the barriers and roads in the project
                                               border. Executive Order 13767, § 1. In                  additional border infrastructure in the               area, I have determined that it is
                                               order to achieve that end, the President                Rio Grande Valley Sector, DHS will take               necessary that I exercise the authority
                                               directed, among other things, that I take               action to construct barriers and roads.               that is vested in me by section 102(c) of
                                               immediate steps to prevent all unlawful                 DHS will construct barriers and roads                 IIRIRA.
                                               entries into the United States, including               within various segments of the border in                 Accordingly, pursuant to section
                                               the immediate construction of physical                  the Rio Grande Valley Sector. The                     102(c) of IIRIRA, I hereby waive in their
                                               infrastructure to prevent illegal entry.                segments of the border within which                   entirety, with respect to the
                                               Executive Order 13767, § 4(a).                          such construction will occur are                      construction of roads and physical
                                                  Congress has provided to the                         referred to herein as the ‘‘project area’’            barriers (including, but not limited to,
                                               Secretary of Homeland Security a                        and are more specifically described in                accessing the project area, creating and
                                               number of authorities necessary to carry                Section 2 below.                                      using staging areas, the conduct of
                                               out DHS’s border security mission. One                                                                        earthwork, excavation, fill, and site
                                               of those authorities is found at section                Section 2
                                                                                                                                                             preparation, and installation and
                                               102 of the Illegal Immigration Reform                      I determine that the following areas in            upkeep of physical barriers, roads,
                                               and Immigrant Responsibility Act of                     the vicinity of the United States border,             supporting elements, drainage, erosion
                                               1996, as amended (‘‘IIRIRA’’). Public                   located in Hidalgo County in the State                controls, safety features, lighting,
                                               Law 104–208, Div. C, 110 Stat. 3009–                    of Texas, within the United States                    cameras, and sensors) in the project
                                               546, 3009–554 (Sept. 30, 1996) (8 U.S.C                 Border Patrol’s Rio Grande Valley                     area, all of the following statutes,
                                               1103 note), as amended by the REAL ID                   Sector, are areas of high illegal entry               including all federal, state, or other
                                               Act of 2005, Public Law 109–13, Div. B,                 (the ‘‘project area’’):                               laws, regulations, and legal
                                               119 Stat. 231, 302, 306 (May 11, 2005)                     • Starting approximately a quarter                 requirements of, deriving from, or
                                               (8 U.S.C. 1103 note), as amended by the                 mile west of the location where the                   related to the subject of, the following
                                               Secure Fence Act of 2006, Public Law                    levee intersects Goodwin/Abram road                   statutes, as amended: The National
                                               109–367, § 3, 120 Stat. 2638 (Oct. 26,                  and running east in proximity to the                  Environmental Policy Act (Pub. L. 91–
                                               2006) (8 U.S.C. 1103 note), as amended                  International Boundary and Water                      190, 83 Stat. 852 (Jan. 1, 1970) (42
                                               by the Department of Homeland                           Commission (‘‘IBWC’’) levee to                        U.S.C. 4321 et seq.)); the Endangered
                                               Security Appropriations Act, 2008,                      approximately a quarter mile east of                  Species Act (Pub. L. 93–205, 87 Stat.
                                               Public Law 110–161, Div. E, Title V,                    Anzalduas Dam Road, a total distance of               884 (Dec. 28, 1973) (16 U.S.C. 1531 et
                                               § 564, 121 Stat. 2090 (Dec. 26, 2007). In               approximately eight (8) miles.                        seq.)); the Federal Water Pollution
                                               section 102(a) of IIRIRA, Congress                         • Starting at the eastern boundary of              Control Act (commonly referred to as
                                               provided that the Secretary of                          the Santa Ana National Wildlife Refuge                the Clean Water Act (33 U.S.C. 1251 et
                                               Homeland Security shall take such                       and running east in proximity to the                  seq.)); the National Historic Preservation
                                               actions as may be necessary to install                  IBWC levee approximately two and                      Act (Pub. L. 89–665, 80 Stat. 915 (Oct.
                                               additional physical barriers and roads                  four-tenths (2.4) miles to the western                15, 1966), as amended, repealed, or
                                               (including the removal of obstacles to                  boundary of the Monterrey Banco Tract                 replaced by Public Law 113–287 (Dec.
                                               detection of illegal entrants) in the                   of the Lower Rio Grande Valley National               19, 2014) (formerly codified at 16 U.S.C.
                                               vicinity of the United States border to                 Wildlife Refuge.                                      470 et seq., now codified at 54 U.S.C.
khammond on DSK30JT082PROD with NOTICES




                                               deter illegal crossings in areas of high                   • Starting at the eastern boundary of              100101 note and 54 U.S.C. 300101 et
                                               illegal entry into the United States. In                the Monterrey Banco Tract of the Lower                seq.)); the Migratory Bird Treaty Act (16
                                               section 102(b) of IIRIRA, Congress                      Rio Grande Valley National Wildlife                   U.S.C. 703 et seq.); the Migratory Bird
                                               mandated the installation of additional                 Refuge and running south and east in                  Conservation Act (16 U.S.C. 715 et seq.);
                                               fencing, barriers, roads, lighting,                     proximity to the IBWC levee for                       the Clean Air Act (42 U.S.C. 7401 et
                                               cameras, and sensors on the southwest                   approximately one and one-half (1.5)                  seq.); the Archeological Resources
                                               border. Finally, in section 102(c) of                   miles.                                                Protection Act (Pub. L. 96–95 (16 U.S.C.


                                          VerDate Sep<11>2014   20:54 Oct 10, 2018   Jkt 247001   PO 00000   Frm 00039   Fmt 4703   Sfmt 4703   E:\FR\FM\11OCN1.SGM   11OCN1
                                                                    Case 1:17-cv-02651-RJL Document 34-2 Filed 11/05/18 Page 3 of 3
                                               51474                       Federal Register / Vol. 83, No. 197 / Thursday, October 11, 2018 / Notices

                                               470aa et seq.)); the Paleontological                    DEPARTMENT OF HOUSING AND                             instructions provided on that site to
                                               Resources Preservation Act (16 U.S.C.                   URBAN DEVELOPMENT                                     submit comments electronically.
                                               470aaa et seq.); the Federal Cave                                                                                Submission of Comments by Mail.
                                                                                                       [Docket No. FR–5994–N–04]
                                               Resources Protection Act of 1988 (16                                                                          Alternatively, interested persons may
                                               U.S.C. 4301 et seq.); the Safe Drinking                 Operations Notice for the Expansion of                submit comments regarding this Notice
                                               Water Act (42 U.S.C. 300f et seq.); the                 the Moving to Work Demonstration                      to the Regulations Division, Office of
                                               Noise Control Act (42 U.S.C. 4901 et                    Program; Republication and Extension                  General Counsel, Department of
                                               seq.); the Solid Waste Disposal Act, as                 of Comment Period                                     Housing and Urban Development, 451
                                               amended by the Resource Conservation                                                                          7th Street SW, Room 10276,
                                               and Recovery Act (42 U.S.C. 6901 et                     AGENCY: Office of Public and Indian                   Washington, DC 20410–0500.
                                                                                                       Housing, HUD.                                         Communications must refer to the above
                                               seq.); the Comprehensive Environmental
                                                                                                       ACTION: Notice.                                       docket number and title.
                                               Response, Compensation, and Liability
                                                                                                                                                                Note: To receive consideration as
                                               Act (42 U.S.C. 9601 et seq.); the                       SUMMARY:    HUD is republishing the                   public comments, comments must be
                                               Archaeological and Historic                             Operations Notice published in the                    submitted through one of the two
                                               Preservation Act (Pub. L. 86–523, as                    Federal Register on October 5, 2018,                  methods specified above. Again, all
                                               amended, repealed, or replaced by Pub.                  which omitted the Appendix. This                      submissions must refer to the docket
                                               L. 113–287 (Dec. 19, 2014) (formerly                    Notice includes the Appendix and the                  number and title of the Notice.
                                               codified at 16 U.S.C. 469 et seq., now                  public comment period is extended                        No Facsimile Comments. Facsimile
                                               codified at 54 U.S.C. 312502 et seq.));                 accordingly.                                          (fax) comments are not acceptable.
                                               the Antiquities Act (formerly codified at                  The Public Housing/Section 8 Moving                   Public Inspection of Public
                                               16 U.S.C. 431 et seq., now codified 54                  to Work (MTW) demonstration program                   Comments. All properly submitted
                                               U.S.C. 320301 et seq.); the Historic                    was first established under Section 204               comments and communications
                                               Sites, Buildings, and Antiquities Act                   of the Omnibus Consolidated                           submitted to HUD will be available for
                                               (formerly codified at 16 U.S.C. 461 et                  Rescissions and Appropriations Act of                 public inspection and copying between
                                               seq., now codified at 54 U.S.C. 3201–                   1996 to provide statutory and regulatory              8 a.m. and 5 p.m. weekdays at the above
                                               320303 & 320101–320106); the                            flexibility to participating public                   address. Due to security measures at the
                                               Farmland Protection Policy Act (7                       housing agencies (PHAs) under three                   HUD Headquarters building, an
                                               U.S.C. 4201 et seq.); the Coastal Zone                  statutory objectives. Those three                     appointment to review the public
                                               Management Act (Pub. L. 92–583 (16                      statutory objectives are: To reduce cost              comments must be scheduled in
                                               U.S.C. 1451, et seq.)); the Federal Land                and achieve greater cost effectiveness in             advance by calling the Regulations
                                               Policy and Management Act (Pub. L.                      Federal expenditures; to give incentives              Division at 202–708–3055 (this is not a
                                               94–579 (43 U.S.C. 1701 et seq.)); the                   to families with children whose heads                 toll-free number). Individuals with
                                                                                                       of household are either working, seeking              speech or hearing impairments may
                                               National Wildlife Refuge System
                                                                                                       work, or are participating in job                     access this number via TTY by calling
                                               Administration Act (Pub. L. 89–669, 16
                                                                                                       training, educational or other programs               the Federal Relay Service at 1–800–877–
                                               U.S.C. 668dd–668ee); National Fish and                                                                        8339 (this is a toll-free number). Copies
                                                                                                       that assist in obtaining employment and
                                               Wildlife Act of 1956 (Pub. L. 84–1024                   becoming economically self-sufficient;                of all comments submitted are available
                                               (16 U.S.C. 742a, et seq.)); the Fish and                and to increase housing choices for low-              for inspection and downloading at
                                               Wildlife Coordination Act (Pub. L. 73–                  income families. This Operations Notice               www.regulations.gov.
                                               121 (16 U.S.C. 661 et seq.)); the                       for the Expansion of the MTW                          FOR FURTHER INFORMATION CONTACT:
                                               Administrative Procedure Act (5 U.S.C.                  Demonstration Program (Operations
                                               551 et seq.); the River and Harbors Act                                                                       Marianne Nazzaro, Director, Moving to
                                                                                                       Notice) establishes requirements for the              Work Demonstration Program, Office of
                                               of 1899 (33 U.S.C. 403)); the Eagle                     implementation and continued                          Public and Indian Housing, Department
                                               Protection Act (16 U.S.C. 668 et seq.);                 operation of the MTW demonstration                    of Housing and Urban Development,
                                               the Native American Graves Protection                   program pursuant to the 2016 MTW                      451 7th Street SW, Room 4130,
                                               and Repatriation Act (25 U.S.C. 3001 et                 Expansion Statute.                                    Washington, DC 20410; email address
                                               seq.); and the American Indian                          DATES: Comment Due Date: November                     mtw-info@hud.gov.
                                               Religious Freedom Act (42 U.S.C. 1996).                 26, 2018.                                             SUPPLEMENTARY INFORMATION: This
                                                  This waiver does not revoke or                       ADDRESSES:                                            republication of the October 5, 2018
                                               supersede the previous waiver                              Electronic Submission of Comments.                 Operations Notice, originally published
                                               published in the Federal Register on                    HUD strongly encourages interested                    at 83 FR 50387, includes an Appendix
                                               April 8, 2008 (73 FR 19077), which shall                persons to submit comments                            that was omitted.
                                               remain in full force and effect in                      electronically. Electronic submission of
                                                                                                       comments allows the commenter                         I. Background
                                               accordance with its terms. I reserve the
                                               authority to execute further waivers                    maximum time to prepare and submit a                    Section 239 of the Fiscal Year 2016
                                               from time to time as I may determine to                 comment, ensures timely receipt by                    Appropriations Act, Public Law 114–
                                               be necessary under section 102 of                       HUD, and enables HUD to make them                     113 (2016 MTW Expansion Statute),
                                               IIRIRA.                                                 immediately available to the public.                  signed by the President in December
                                                                                                       Interested persons may submit                         2015, authorizes HUD to expand the
                                                 Dated: October 4, 2018.                               comments electronically through the                   MTW demonstration program from the
khammond on DSK30JT082PROD with NOTICES




                                               Kirstjen M. Nielsen,                                    Federal eRulemaking Portal at                         current size of 39 agencies to an
                                               Secretary of Homeland Security.                         www.regulations.gov. Comments                         additional 100 agencies over a period of
                                               [FR Doc. 2018–22063 Filed 10–10–18; 8:45 am]            submitted electronically through the                  7 years. This Notice was originally
                                               BILLING CODE 9111–14–P
                                                                                                       www.regulations.gov website can be                    published on January 23, 2017, in the
                                                                                                       viewed by other commenters and                        Federal Register, entitled ‘‘Operations
                                                                                                       interested members of the public.                     Notice for the Expansion of the Moving
                                                                                                       Commenters should follow the                          to Work Demonstration Program


                                          VerDate Sep<11>2014   20:54 Oct 10, 2018   Jkt 247001   PO 00000   Frm 00040   Fmt 4703   Sfmt 4703   E:\FR\FM\11OCN1.SGM   11OCN1
